        Case: 1:19-cv-01553-BYP Doc #: 19 Filed: 11/15/19 1 of 4. PageID #: 118



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 JACQUELINE CRUZ                                   )           CASE NO: 1:19-cv-01553
                                                   )
                                                   )           JUDGE: BENITA Y. PEARSON
                                                   )
                               Plaintiff,          )
                                                   )
                        v.                         )           STIPULATION OF DISMISSAL
                                                   )           OF SHEILA MASON WITH
 WOODMERE VILLAGE, et al.                          )           PREJUDICE
                                                   )
                                                   )
                                                   )
                                                   )
                               Defendants.         )

          Plaintiff Jacqueline Cruz and Defendants Woodmere Village and Sheila Mason, by and

through counsel, hereby stipulate to the dismissal of Defendant Sheila Mason with prejudice, each

party to bear her own attorneys’ fees and costs.



                                                       Respectfully Submitted,

                                                       /s/ Claire I. Wade-Kilts____________
                                                       Claire I. Wade-Kilts (0093174)
                                                       Sobel, Wade & Mapley, LLC
                                                       2460 Fairmount Boulevard, Ste 314
                                                       Cleveland, Ohio 44106
                                                       T: (216) 223-7213
                                                       F: (216) 223-7213
                                                       Wade@swmlawfirm.com

                                                       Attorney For Plaintiff Jacqueline Cruz




{03012681 - 1}
Case: 1:19-cv-01553-BYP Doc #: 19 Filed: 11/15/19 2 of 4. PageID #: 119



                                      VILLAGE OF WOODMERE


                                      /s/ Frank Consolo
                                      FRANK CONSOLO, LAW DIRECTOR
                                      (Reg. No. 0042455)

                                      CONSOLO LAW FIRM CO., LPA
                                      627 West St. Clair Avenue
                                      Cleveland, OH 44113
                                      (216) 696-5400 / FAX (216) 696-2610
                                      fconsolo@consololaw.com


                                      /s/ Darrell A. Clay
                                      Darrell A. Clay (Reg. No. 0067598)
                                              Email: dclay@walterhav.com
                                              Direct Dial: 216-928-2896
                                      Sara Ravas Cooper (Reg. No. 0076543)
                                              Email: scooper@walterhav.com
                                              Direct Dial: 216-928-2898
                                      WALTER | HAVERFIELD LLP
                                      1301 E. Ninth Street, Suite 3500
                                      Cleveland, Ohio 44114-1821
                                      Phone: 216-781-1212 / Fax: 216-575-0911

                                      Attorneys for Defendant Chief of Police
                                      Shelia Mason




                {03012681 - 1}                         2
      Case: 1:19-cv-01553-BYP Doc #: 19 Filed: 11/15/19 3 of 4. PageID #: 120




                                 CERTIFICATE OF SERVICE


       The foregoing Stipulation of Dismissal of Sheila Mason With Prejudice was filed

electronically and will be served upon the parties by the Court’s customary electronic means.



                                                           /s/ Claire I. Wade-Kilts___________
                                                           Claire I. Wade-Kilts (0093174)

                                                           Attorney for Plaintiff Jacqueline Cruz




                         {03012681 - 1}                               3
      Case: 1:19-cv-01553-BYP Doc #: 19 Filed: 11/15/19 4 of 4. PageID #: 121



                                   CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically this 27th day of August 2019.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.


                                                               /s/ Claire I. Wade-Kilts___________
                                                               Claire I. Wade-Kilts (0093174)




                           {03012681 - 1}                                 4
